—Judgment, Su*421preme Court, New York County (Juanita Bing Newton, J.), rendered May 7, 1990, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
Defendant has the right to be present at any material stage of the trial, but inasmuch as no hearing was conducted on defense counsel’s unopposed motion to confirm the respondent’s finding defendant unfit to proceed, counsel’s presence, alone, was sufficient.
We find no support in the record for defendant’s claim on appeal that had he been present, he might have opposed his counsel’s motion to confirm the reports. It thus follows that the court properly discharged the jury and that defendant’s subsequent plea of guilty did not violate his right not to be twice placed in jeopardy for the same offense.
Under the circumstances herein, where the defendant pleaded guilty to a heinous crime, we do not find the negotiated sentence to be excessive. Concur—Sullivan, J. P., Ellerin, Kupferman and Nardelli, JJ.